Carley, Judge,
concurring specially.
I concur in the judgment of the majority affirming the grant of summary judgment in favor of appellee Western International Hotels. However, I cannot agree with the majority’s rationale for affirming. The basis of the trial court’s grant of summary judgment, as articulated in its order, was that under the guidelines set forth in Pilcher v. Wise Electric Co., 129 Ga. App. 92 (198 SE2d 713) (1973) appellant herein was a “borrowed servant” of appellee and, therefore, was precluded from instituting a tort action against appellee under Code Ann. § 114-103. However, the majority holds that we do not have to determine whether appellant was or was not appellee’s “borrowed servant.” Rather, based upon the affidavits submitted by Western International, the majority concludes, as a matter of law, “that appellant was an employee of Western International.” I submit that this analysis ignores the assignment agreement between Georgia Western and Western International specifically providing that someone in appellant’s position would “remain or become” an employee of Georgia Western. In this connection, it is to be observed that while appellee vehemently asserts that under Code Ann. § 114-103 it is not subject to appellant’s tort suit, appellee does not deny that, technically, appellant remained the “employee” of Georgia Western. Therefore, in view of the agreement which constitutes evidentiary material in the record on summary judgment, I do not see how the majority can, as a matter of law, declare appellant to be an employee of appellee.
However, I do agree with the majority that the uncontroverted assertions of the affidavits are material and dispositive because these affidavits demonstrate that appellant was the “borrowed servant” of appellee as set forth in Pilcher and that, therefore, Code Ann. § 114-103 prohibits appellant from suing appellee in tort. Thus, I believe that the trial court’s judgment was correct for the very reasons stated by the trial court. While I cannot subscribe to the majority’s reasoning, the majority’s judgment is correct and I concur in that judgment.